Citation Nr: 1701324	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include dementia. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and E.C.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is not available to participate in the decision on his appeal.  The transcript of that hearing is of record.  By way of an April 2016 letter the Veteran was afforded the opportunity of a new hearing before a Veterans Law Judge of the Board.  The Veteran elected to participate in another Board hearing, which was held before the undersigned VLJ in September 2016.  A transcript of that hearing is of record.

In October 2013, the Board denied the Veteran's service connection claim.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2014 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded in December 2014 for compliance with instructions in the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's dementia is causally related to service. 



CONCLUSION OF LAW

The criteria for service connection for residuals of traumatic brain injury, diagnosed as dementia, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 (2016).  As to the claim for service connection for TBI residuals, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. 38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Residuals of a Traumatic Brain Injury

The Veteran asserts that he suffers from dementia and other cognitive impairments as a result of a high fever and/or heat stroke sustained in service.  

Specifically, during his Board hearings and in other statements of record, he stated that he was required to march for several miles to a field where he conducted basic training exercises in fox holes filled with mud.  He indicated that the next thing he remembered was waking up in the hospital, covered with ice, and that he had been unconscious for some period of time.  He stated that he spent a month in the hospital, during which time he sustained fevers as high as 105.4 degrees Fahrenheit; the pertinent diagnosis was pneumonia.  The Veteran has endorsed memory, difficulty speaking, and difficulty concentrating since the in-service fever episode.  He has also indicated that he was diagnosed as having dementia in 1953 and his wife testified that the Veteran has had problems with improper word usage and pronunciation for as long as they had been married (i.e., at least 36 years).  

As an initial matter, the record reflects that the Veteran has been diagnosed with brain injury residuals, namely, dementia, during the appeal period.  See April 2012 VA Examination Report (diagnosing TBI and dementia due to heat stroke); see also August 2012 VA Addendum (diagnosing dementia); 2011, 2013, and 2014 Evaluations from Dr. E. (diagnosing traumatic brain injury due to fever); and April 2016 Evaluation Report from Dr. B. (diagnosing vascular related dementia).   

Additionally, service treatment records (STRs) confirm that the Veteran had a prolonged fever associated with pneumonia, with his temperature reaching as high as 105.4 degrees.  

The remaining question for consideration here is whether the currently diagnosed dementia/cognitive impairment is related to the high fever sustained in-service. See Hickson, supra.

On the issue of nexus, the record contains an April 2012 VA opinion with an August 2012 addendum opinion; December 2011, September 2013, and October 2014 private opinions from Dr. E.; a November 2015 VA opinion; and an April 2016 private neuropsychological evaluation from Dr. B. 

The Board initially notes that the August 2012 VA addendum opinion has been deemed inadequate by the Board and thus warrants no further discussion here. See July 2014 JMR ("on remand, the Board should either return the August 2012 VA examination report as inadequate or explain, with sufficient reasons or bases, why such action is not necessary) and December 2014 Board remand (requesting a new VA examination and opinion).  

With respect to the November 2015 VA opinion, the examiner opined that the Veteran did not have a TBI and that his dementia was age-related and not due to the in-service fever.  The VA examiner, however, did not consider the Veteran's competent reports of dementia/cognitive symptom onset, nor did he address the December 2011, September 2013, and October 2013 private medical opinions, and the August 2012 VA opinion as specifically instructed by the Board's December 2014 remand instructions. See December 2014 Board Remand Directive #1.  An adequate and probative examination addresses competent and credible lay statements of record, prior relevant medical information, and all theories of entitlement. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As such, the Board finds that the November 2015 VA opinion regarding the etiology of the Veteran's dementia is of limited probative value.

The Board is thus left with the private opinions of Drs. E. and B.  In his December 2011 evaluation, Dr. E. reviewed the Veteran's service treatment records, interviewed and examined the Veteran, and noted the Veteran's complaints of severe difficulty with speech, memory, concentration, attention, ability to make plans and irritability since his pneumonia and elevated temperature in-service.  Dr. E. opined that the Veteran had traumatic brain injury due to an elevated temperature which caused brain damage (i.e., dementia/cognitive difficulties).  He stated that his medical opinion was based upon his examination of the Veteran, his review of medical and/or service records, his education, training and experience, and reasonable medical probability and reasonable medical certainty. 

Dr. E. provided a second opinion, affirming the December 2011 opinion, in September 2013.  Dr. E. explained that the in-service pneumonia and high fever caused a heat stroke and heat damage to the brain, noting that the brain is very sensitive to high temperatures and that it takes very little heat exhaustion or heat stroke to cause brain damage or even death.  Dr. E. noted that the Veteran's fever was over 104 degrees Fahrenheit, which "would have rapidly caused damage to the brain cells."  Dr. E. further noted the Veteran's endorsement of "an acute onset of traumatic brain injury symptoms of short term memory problems, difficulty with speech, concentration, attention, executive function, ability to make plans and irritability," immediately following the in-service episode of pneumonia with prolonged high fever.  Dr. E. stated, "This Veteran had a documented temperature of 105.4 degrees Fahrenheit.  This temperature in a human being can frequently lead to shock, organ failure, brain damage and death.  Brain damage from a heat stroke is a well-known phenomenon."  Dr. E. enclosed copies of articles from the Mayo Clinic as well as other resources documenting the complications of heat stroke.  

Dr. E. provided a third opinion, affirming the December 2011 and September 2013 opinions, in October 2014.  He again reviewed the Veteran's service treatment records which documented pneumonia and an associated temperature of 105.4 degrees.  He stated that upon questioning the Veteran, the Veteran remembered that he immediately had difficulty with short term memory, concentrating, and speaking words correctly after the high fever episode.  With respect to the absence of post-fever/post-service neurological findings, Dr. E. stated, "Normal neurological exams in the past were probably due to the physician's not aware of the mental changes after the high fever episode.  To detect brain damage requires prolonged and difficult and directed examination."  Dr. E. analogized the Veteran's brain damage/dementia to brain damage sustained by NFL players from concussions ("If the NFL physicians could not diagnose brain damage causing neurological symptoms then a reasonable person should not be surprised that other physicians missed the diagnosis in this Veteran.").  Dr. E. explained that a routine examination would not pick up the brain damage that occurs from either a heat stroke, like the Veteran had, or pugilist brain injuries, like boxers have.  On questioning this, the Veteran stated that when he was young he did not know what to tell the physicians.  Dr. E. opined, "This Veteran's subjective symptoms of having difficulty with memory, difficulty speaking, and difficulty concentrating began immediately after the fever episode.  It is as likely as not that he had brain damage due to heat stroke and a recorded temperature of over 105 degrees.  His wife states that when she first met him thirty-eight years ago she noticed that he could not speak words correctly and had memory problems...To deny that this Veteran has had a traumatic brain injury due to the fever he suffered while in the Army one would have to either ignore his history and symptoms or call the Veteran and his wife liars."

In addition to Dr. E.'s opinions, the record contains an April 2016 evaluation from Dr. B.  Dr. B. noted that the Veteran's cognitive deficits/dementia were not considered consistent with an Alzheimer's dementia, but "could be somewhat more consistent with some vascular compromise to his system."  

The Board finds the opinions of Drs. E. and B., collectively, to be highly probative as to the issue of nexus.  Indeed, the opinions were based on a thorough review of the Veteran's service treatment records and post-service medical history, as well as his competent reports as to the onset of his cognitive difficulties.  Moreover, their conclusions were reasonably supported by the evidentiary record, as well as by a sound medical rationale.  For these reasons, the Board finds the aforementioned private opinions (Dr. E.'s opinion in particular) to be the most probative of record. 

In addition to the above-discussed medical evidence, the Board notes that the Veteran and his wife have provided testimony at two Board hearings.  In essence, the Veteran has consistently reported that his cognitive difficulties began immediately after the high fever episode in-service.  Moreover, the Veteran's wife has attested to witnessing his persistent cognitive difficulties throughout their marriage (at this juncture, nearly 40 years).  The Board finds the testimony of the Veteran and his wife regarding cognitive difficulty onset/continuity to be competent because these are lay observable symptoms (e.g., memory loss, problems concentrating, etc.); moreover, the Board finds no reason to doubt the credibility of such statements as they have been consistently reported throughout the record. See Layno and Kahana, supra.  In so finding, the Board acknowledges the absence of objective findings of dementia/heat stroke residuals at separation from service and thereafter.  However, the Veteran has consistently maintained that he did not know how to explain his symptoms to physicians; additionally, Dr. E. provided numerous reasons why dementia-like symptoms would not be detected on routine examinations (to include a separation examination) and would require longitudinal examination.  The Board finds that these are plausible explanations for the absence of post-service treatment/findings. 

In short, the most competent and probative evidence of record demonstrates an in-service injury/disease (i.e., a prolonged high fever due to pneumonia); a current diagnosis (i.e., dementia); and a nexus linking the currently diagnosed disorder to service (i.e., Dr. E.'s opinions relating the Veteran's dementia to the high fever/heat stroke sustained in-service, in combination with the Veteran's competent reports of symptom onset).  Thus, the criteria for service connection for residuals of a traumatic brain injury, diagnosed as dementia due to high fever, have been met and service connection is warranted. 


ORDER

Entitlement to service connection for residuals of TBI, diagnosed as dementia, is granted. 



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


